     Case 2:14-cr-00154-CJB-JVM Document 817 Filed 09/30/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                   CRIMINAL ACTION
   AMERICA

   VERSUS                                             No. 14-154

   RICKY MARQUETTE                                    SECTION: “J” (1)
   BOZEMAN

                               ORDER & REASONS

      Before the Court is a Motion for Compassionate Release (Rec. Doc. 800) filed

by Defendant, Ricky Marquette Bozeman, and an opposition thereto (Rec. Doc. 814)

filed by the Government. Having considered the motions and legal memoranda, the

record, and the applicable law, the Court finds that Defendant’s motion should be

DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      On May 28, 2015, Defendant pleaded guilty to a bill of information related to

conspiring to distribute and possess with intent to distribute 100 grams or more of

heroin. (Rec. Doc. 261). Subsequently, this Court sentenced Defendant to 144 months

of imprisonment. The defendant has served 74 months of that sentence and is

currently housed at Beaumont Low FCI with a projected release date of May 21, 2026.

On August 12, 2020, the Court received Defendant’s motion for compassionate release

seeking relief under 18 U.S.C. § 3582(c)(1)(A).

                                   DISCUSSION

      As an antecedent matter, it is undisputed that Defendant has satisfied the

procedural requirements necessary to bring a compassionate release motion on his
       Case 2:14-cr-00154-CJB-JVM Document 817 Filed 09/30/20 Page 2 of 4




own behalf. § 3582(c)(1)(A). Because Defendant’s motion for compassionate release

is properly before the Court, the Court must determine whether Defendant has met

his burden of proving he is entitled to a sentence reduction under § 3582(c)(1)(A).

See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (the movant bears the

burden of proving he is entitled to a sentence reduction). A defendant seeking a

sentence reduction must establish that “extraordinary and compelling reasons

warrant the reduction” and “[he] is not a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. These

requirements derive from the Sentencing Commission’s Policy Statement (“Policy

Statement”) on sentencing reductions under § 3582(c)(1)(A).

        The Policy Statement further clarifies that “extraordinary and compelling

reasons” encompasses only small, specific sets of circumstances. U.S.S.G. § 1B1.13,

cmt. n.1(A). Namely, there are three recognized circumstances that may facilitate

an inmate’s early release: “(a) ‘a medical condition’—specifically, ‘a terminal illness’

or a condition that ‘substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover’; (b) ‘age’—starting at age 65; and (c) ‘family

circumstances.’” United States v. Calogero, No. 18-203, at 4-5 (citation omitted). 1


1
  The Court notes that there is some dispute over whether the Sentencing Commission’s Policy Statement remains
binding in light of the statutory changes enacted by the First Step Act. See Dillon v. United States, 560 U.S. 817, 830
(2010) (holding that the Policy Statement is binding when evaluating sentence reduction requests under Section 3582);
cf. United States v. Perdigao, No. 2:07-cr-00103 (E.D. La. Apr. 2, 2020) (Doc. No. 237 at 5) (finding that the policy
statement is no longer dispositive). The Court finds it is not necessary to decide this issue at this time, as at the very
least the Policy Statement remains instructive. See United States v. LeBlanc, 2020 WL 2331690 (E.D. La. May 11,
2020); Perdigao, No. 07-cr-103 (although not dispositive, the Policy Statement remains instructive.).



                                                            2
       Case 2:14-cr-00154-CJB-JVM Document 817 Filed 09/30/20 Page 3 of 4




        Defendant does not provide evidence, nor does he argue, that he fits into any

established category that would ordinarily entitle him to compassionate release.

Rather, Defendant argues that the risk of contracting COVID-19 while incarcerated,

combined with his medical issues, is sufficient to meet the standard for

compassionate release. Specifically, Defendant alleges he suffers from “high

cholesterol” and “hypertension,” which put him at a higher risk for severe illness if

infected with COVID-19. (Rec. Doc. 800, at p. 5).

        The Center for Disease Control (“CDC”) has issued two lists identifying risk

factors for severe illness if a person was infected with COVID-19. The first CDC list

identifies diseases that definitively entail a greater risk of severe illness. 2 The

government concedes that an inmate who proves that he suffers from a chronic

condition on this “definitive risk factor” CDC list has established an extraordinary

and compelling reason to grant compassionate release. (Rec. Doc. 814, at p. 11).

        The second CDC list identifies risk factors that “might” increase the risk of

severe illness if a person was infected with COVID-19. 3 The government argues that

a risk factor included on this second list is not an “extraordinary and compelling

reason” to grant compassionate release, due to the CDC’s lack of certainty regarding

the risk associated with illnesses on this second list. (Rec. Doc. 814, at pp. 11-12).




2
  CDC, People with Certain Medical Conditions, (September 11, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extraprecautions/people-with-medical-conditions.html.
3
  CDC, People with Certain Medical Conditions, (September 11, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extraprecautions/people-with-medical-conditions.html.


                                                      3
     Case 2:14-cr-00154-CJB-JVM Document 817 Filed 09/30/20 Page 4 of 4




High cholesterol is not listed on either of the CDC’s COVID-19 risk factor lists, but

hypertension is included on the CDC’s second list as a possible risk factor.

      As stated above, Defendant has the burden of establishing “extraordinary and

compelling” circumstances. Defendant has failed to include any medical evidence to

support his claim that he has hypertension or high cholesterol beyond his mere

assertions that he suffers from these conditions. Furthermore, although Defendant’s

alleged hypertension “might” be a risk factor according to the CDC, the burden

remains on Defendant to prove that this risk factor is an “extraordinary and

compelling” circumstance that warrants his release. The mere assertion that an

inmate has a risk factor that the CDC claims “might” increase the risk of severe

illness if exposed to COVID-19, without any supporting evidence of the existence

and severity of the particular inmate’s condition, is insufficient to carry an inmate’s

burden of demonstrating “extraordinary and compelling circumstances” that

warrant compassionate release. Defendant has failed to provide any evidence of the

existence or severity of his hypertension; therefore, Defendant has failed to meet his

burden, and his motion for compassionate release must be denied.

                                   CONCLUSION
      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate

Release (Rec. Doc. 800) is DENIED.

      New Orleans, Louisiana, this 29th day of September, 2020.




                                                CARL J. BARBIER
                                                UNITED STATES DISTRICT JUDGE
                                           4
